Citation Nr: 0505005	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right tibia, ankle, 
and foot pain.

2.  Entitlement to service connection for left tibia, ankle, 
and foot pain.
  

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran has verified active duty for training from June 
1977 to August 1977  and active service from September 2001 
to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

The veteran states that his left and right tibia, ankle, and 
foot conditions began in 2002, while he was serving on active 
duty.  In this regard, a June 2002 report of X-rays stated 
that there was evidence of prior trauma/avulsion injuries of 
the distal fibula bilaterally.  A November 2002 VA bone scan 
revealed a small bone lesion of the distal left tibia, a 
finding, which it was stated, may represent a stress 
fracture.  It was stated, though, that trauma may give a 
similar scintigraphic picture.  An August 2003 VA joints 
examination report listed diagnoses of left medial tibial 
stress syndrome by bone scan, right medial tibial stress 
syndrome suggested by history and physical examination, but 
not confirmed by bone scan, and bilateral ankle residuals of 
distal fibula trauma/avulsion, as per X-rays.  An etiological 
opinion was not rendered by the examiner.          

The Board notes that the veteran's service medical records 
(SMR's) appear to be incomplete, as they neither contain an 
entrance examination report, nor a separation examination 
report.  Additionally, it is unclear whether he served on 
active duty subsequent to September 2002.  Therefore, the RO 
must verify all dates of active duty and, thereafter, obtain 
a complete copy of the veteran's SMR's.  Additionally, the 
veteran has served in the Army Reserve.  Thus, the RO is also 
directed to verify the veteran's period of service in the 
Army Reserves and, thereafter, obtain all medical records 
from the veteran's periods of active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA).   

Finally, once the foregoing directed development is 
completed, the veteran is to be afforded a VA examination in 
order to ascertain the nature of any current left or right 
tibia, ankle, and foot condition.  The examiner is 
specifically directed to render an etiological opinion 
regarding any diagnosed disability of either the left or 
right tibia, ankle, and foot.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and probable 
etiology of any left or right tibia, 
ankle, and foot disability.  The examiner 
is to render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any currently 
diagnosed left or right tibia, ankle, and 
foot disability was either initially 
manifested during military service or was 
otherwise related to his military 
service.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




